I dissent from the majority opinion in this case. The building restriction which gave rise to this litigation is clearly ambiguous. The stipulation that "one residence only shall be built" on the tract of land can be interpreted as meaning a residence for one family and it can also be just as reasonably interpreted as meaning one building used for residential purposes by one or more families. The unity
stipulated for can as well mean unity of structure as unity of family. Webster's New International Dictionary defines "residence" as "the house where one's home is; a dwelling house". Dwelling house is defined in the same dictionary as "a house, or sometimes *Page 88 
part of a house, occupied as a residence, in distinction from a store, office or other building."
The grantor responsible for the above restriction may have desired to have on this lot, 300 feet wide and 202 to 217 feet deep, (and neighboring lots) only one structure so that there would be large expanses of lawns between the homes. If two or more residences were built on each lot, the area would have a more congested appearance. (It is true that under the language of the restriction one structure could cover the entire lot so long as it was not built "nearer to Shawnee Avenue than 20 feet", but it is a reasonable inference that neither party had in mind that any such sprawling "residence" would be built.) It may also well be that the grantor intended to restrict the building on this lot to a residence for only one family. If that was his purpose he could easily have said so by hyphening the word "family" after "one". It is his own fault that he used ambiguous language and it is well settled that where a provision in a deed admits of two constructions, it will be construed most strongly against the grantor or most favorably to the grantee: Collison v. Philadelphia Co., 233 Pa. 350,82 A. 474. "Since one who speaks or writes, can by exactness of expression more easily prevent mistakes in meaning, than one with whom he is dealing, doubts arising from ambiguity of language are resolved in favor of the latter; . . .": Williston on Contracts, Revised Ed., Vol. 3, sec. 621, p. 1788. In Klaerv. Ridgway, 86 Pa. 529, 534, Justice PAXSON, speaking for this court, said: "It is a familiar rule that a deed or grant must be construed most strongly against the grantor. This applies with especial force to a reservation or restriction in a deed whereby there is a withholding of something from the grant."
There are also considerations of public policy in interpreting an ambiguous provision like this one. In such a situation that interpretation is to be preferred which best serves the public interest. It is a matter of common knowledge that on account of constantly increasing taxes and other adverse economic conditions owners of *Page 89 
city dwelling houses originally built for one family have found it necessary to convert their houses into "duplexes". Such multiple1 dwelling houses in cities have generally not proved to be out of keeping with the "residential character" of the neighborhood. The court below in its opinion pointed out that there are at least sixty duplex residences in the district in which defendants' lot is restricted and "many of these duplex residences are very handsome".
The conversion of residences for one family into residences for two families have often enabled the owners to keep them in a good state of repair and have preserved such properties as taxable assets of municipalities. In the opinion of the court below appears the following statement: "Prior to the commencement of the work to effect the present conversion the defendants' residence was unoccupied and had been subjected to vandalism, thirty or forty of the windows having been found broken . . ."
Since the building restriction before us admits with equal facility of two interpretations I would give it that one which best serves the public interest.2 There is in this country today a widely recognized shortage of suitable homes for people of moderate incomes, and a well maintained and fully occupied "duplex" is both socially and economically preferable in a community to a large vacant house suitable for only one family and falling into decay because there is no single family which can afford to occupy it.
The original plans for this residence provided for its conversion at any time into a "duplex". To accomplish this conversion all that was needed were a few interior *Page 90 
structural changes and the addition of a door in the front and another at the rear of the building. This modified structure would accommodate no more people than it did formerly, for the plans for this "duplex" required that certain first floor rooms originally used as bed-rooms would in the "duplex" be used as dining room or as a kitchen.
The court below is obviously well acquainted with the locale of this structure and I would accept its judgment and affirm its decree.
Mr. Justice PARKER joins in this dissent.
1 It is seldom that such houses have been converted into apartments for more than two families.
2 "Which [of the forces of judicial process] shall dominate in any case, must depend largely upon the comparative importance or value of the social interests that will be thereby promoted or impaired": Cardozo's "The Nature of the Judicial Process", p. 112.